 

 

 

 

 

 

Exhibit 10(uuu)

 

 

 

 

 

FIRST SUPPLEMENTAL GUARANTEE

 

dated as of September 10, 2018

 

among

 

K. HOVNANIAN ENTERPRISES, INC.,

 

HOVNANIAN ENTERPRISES, INC.,

 

The Other Guarantors Party Hereto

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 

THIS FIRST SUPPLEMENTAL GUARANTEE (this “First Supplemental Guarantee”), entered
into as of September 10, 2018, among K. Hovnanian Enterprises, Inc., a
California corporation (the “Borrower”), Hovnanian Enterprises, Inc., a Delaware
corporation (“Holdings”), each of the guarantors listed in Schedule I hereto
(each an “Undersigned”) and Wilmington Trust, National Association, a national
banking association, as Administrative Agent (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, Holdings, the other Guarantors party thereto and the
Administrative Agent entered into a credit agreement, dated as of January 29,
2018 (the “Credit Agreement”);

 

WHEREAS, in consideration of the extensions of credit made pursuant to the
Credit Agreement, Holdings agreed pursuant to the Credit Agreement to cause any
newly acquired or created Restricted Subsidiaries (other than any Excluded
Subsidiary) to provide Guarantees.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties hereto hereby agree as
follows:

 

Section 1. Capitalized terms used herein and not otherwise defined herein are
used as defined in the Credit Agreement.

 

Section 2. Each Undersigned, by its execution of this First Supplemental
Guarantee, agrees to be a Guarantor under the Credit Agreement and to be bound
by the terms of the Credit Agreement applicable to Guarantors, including, but
not limited to, Article X thereof.

 

Section 3. This First Supplemental Guarantee shall be governed by and construed
in accordance with the laws of the State of New York.

 

Section 4. This First Supplemental Guarantee may be signed in various
counterparts which together shall constitute one and the same instrument.

 

Section 5. This First Supplemental Guarantee is an amendment supplemental to the
Credit Agreement and the Credit Agreement and this First Supplemental Guarantee
shall henceforth be read together.

 

Section 6. The Administrative Agent shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Guarantee or for or in respect of the Recitals contained herein, all of which
are made solely by the Borrower, Holdings and each of the undersigned.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Guarantee to be duly executed as of the date first above written.

 

K. HOVNANIAN ENTERPRISES, INC., as Borrower

By:

/s/ J. Larry Sorsby

Name:J. Larry Sorsby

Title:Executive Vice President and Chief Financial Officer

 

 

HOVNANIAN ENTERPRISES, INC.

By:

/s/ J. Larry Sorsby

Name:J. Larry Sorsby

Title:Executive Vice President and Chief Financial Officer

 

 

On behalf of each of the entities listed on Schedule I hereto

By:

/s/ J. Larry Sorsby

Name:J. Larry Sorsby

Title:Executive Vice President and Chief Financial Officer

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

By:

/s/ Jeffery Rose

Name:Jeffery Rose

Title:Vice President

 

 

Schedule I

 

 

 

K. HOVNANIAN AT ASHLEY POINTE LLC

K. HOVNANIAN AT CHURCHILL FARMS LLC

K. HOVNANIAN AT CRESTVIEW, LLC

K. HOVNANIAN AT LIBERTY HILL FARM, LLC

K. HOVNANIAN AT LUNA VISTA, LLC

K. HOVNANIAN AT RETREAT AT MILLSTONE, LLC

K. HOVNANIAN AT VILLAGES AT COUNTRY VIEW, LLC

K. HOVNANIAN AT WALL QUAIL RIDGE, LLC

K. HOVNANIAN DFW THE PARKS AT ROSEHILL, LLC

K. HOVNANIAN FLORIDA OLD GC, LLC

K. HOVNANIAN FOUR SEASONS AT CHESTNUT RIDGE, LLC

K. HOVNANIAN SOLA VISTA, LLC

KHOV WINDING BAY II, LLC

K. HOVNANIAN LAKE GRIFFIN RESERVE, LLC

K. HOVNANIAN OSPREY RANCH, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLA VISTA, LLC

K. HOVNANIAN DFW VILLAS AT THE STATION, LLC

K. HOVNANIAN AT ROCKLAND VILLAGE GREEN, LLC

 

 